DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Drawings
The drawings were received on 03/16/2021.  These drawings are accepted.
Allowable Subject Matter
Claims 27-29 are allowed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18, 20-25 and 30-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imamura et al (US 20160086568 A1).
As recited in independent claim 18, Imamura et al show a display device 10 having a first display panel 40B and a second display panel 40A, the first display panel 40B laminated thereon from a visual field side (“arranged on the back surface side (the side opposite to the view field side; a lower layer side in the drawing)” [0036]), and 
the control section (including 270 and 170) includes a first processor 270 which operates at a first operation frequency (“as the arithmetic circuit section 270, an arithmetic circuit with an operation clock higher than the operation clock of the arithmetic circuit section 170” [0067]) and generates first image data (“character information, image information, and the like generated by the arithmetic circuit section 270 and stored in the image memory 242” [0089]) and a second processor 170 which operates at a second operation frequency (“as the arithmetic circuit section 170, it is possible to adopt an arithmetic circuit with an operation clock slower than the operation clock of the arithmetic circuit section 270” [0054]) lower (“slower” [0054]) than the first operation frequency (“than the operation clock of the arithmetic circuit section 270” [0054]) and generates second image data (“character information, image information, and the like generated by the arithmetic circuit section 170 of the internal circuit 100 and stored in the image memory 142” [0080]), the first processor 270 and the second processor 170 performing control operations (see operations in Fig. 9) in collaboration with each other by transmitting and receiving predetermined collaborative signals (see “LINKAGE” in Figs. 2-3) via collaborative communication sections (270 and 170), 
the control section (including 270 and 170 taken together) performs switching of operation modes (see switching of modes in Fig. 9) including: 
a first operation mode (“(Second Display Mode)” [0086]; see Fig. 5A) where a first image (see appearance of 40B in Fig. 5A) based on the first image data (image data representing the appearance of 40B in Fig. 5A) is displayed on or the second processor” (emphasis added) are recited in the alternative, such that the claim is anticipated based upon a teaching of setting to enter a transmissive state by the second processor, even in the absence of any teaching of setting to enter a transmissive state by the first processor.) or the second processor 170; and 
a second operation mode (“(First Display Mode)” [0078]; see Fig. 4) where at least a function of displaying the first image on the first display panel 40B is set to enter a sleep state or a power supply OFF state (see blank appearance of 40B in Fig. 4), and the second image (see appearance of 40A in Fig. 4) is displayed on the second display panel 40A by the second processor 170, and 
a fifth operation (see response to arguments below) mode (occurring in response to “an operation for interrupting or ending the processing operations” [0134]) where at least the function of displaying the first image on the first display panel 40B is set to enter the sleep state or the power supply OFF state (inherent to “when an OFF (power supply shutoff) operation on the power supply switch of the electronic device 10 by the user… is detected, the arithmetic circuit sections 170 and 270 forcibly interrupt and end the series of processing operations” [0134]), and the function of displaying the second image on the 
the control section (including 270 and 170 taken together) controls a light-emitting status (“turned ON” [0091]; “turned ON” [0092]) of the light source section 302 by the first processor 270 (It is noted by the Examiner that the limitation “controls a light-emitting status of the light source section by the first processor or the second processor” (emphasis added) is recited in the alternative, such that the claim is anticipated by the teaching of controlling a light emitting status by the second processor, even in the absence of any teaching of controlling a light emitting status by the first processor.) or the second processor 170 (see [0091], “the arithmetic circuit section 170 controls the backlight control section 304 of the light source section 300 such that the backlight 302 is turned ON”) at least in a state (“(Second Display Mode)” [0086]; see Fig. 5A) in which the first image (see appearance of 40B in Fig. 5A) is being displayed on the first display panel 40B, and controls the light-emitting status of the light source section 302 by the second processor (“by receiving the above-mentioned link signal from the arithmetic circuit section 270, the arithmetic circuit section 170 controls the backlight control section 304 of the light source section 300 such that the backlight 302 is turned OFF” [0083]) in a state (“(First Display Mode)” [0078]; see Fig. 4) in which the second image (see appearance of 40A in Fig. 7) is being displayed only (see blankness of 40B in Fig. 4) on the second display panel 40A.

As recited in claim 21, Imamura et al show that the operation modes further include a fourth operation mode (see Fig. 7B) where a fourth image (see “SCREEN DISPLAY” in Fig. 7B) acquired by the first image (a decorative background) and the second image (numbers, letters, and symbols) being combined (see “SCREEN DISPLAY” in Fig. 7B) is displayed by the first processor 270 displaying the first image (including a decorative background) on the first display panel 40B and displaying the second image (including a pause icon consisting of two parallel vertical lines) in a specific area (center circle) of the first display panel 40B.
As recited in claim 22, Imamura et al show that the control section (including 270 and 170 taken together) performs switching of at least the first operation mode (“(Second Display Mode)” [0086]; see Fig. 5A), the second operation mode (“(First Display Mode)” [0078]; see Fig. 4), and the fifth operation mode (“an operation for interrupting or ending the processing operations” [0134]), in accordance with (insofar as there is no discordance with) display statuses of the first image (see appearances of 40B) and the second image (see appearances of 40A).

As recited in claim 24, Imamura et al show that the control section (including 270 and 170 taken together) switches (see Fig. 9; see also [0123] “when sensor data acquired by the sensor section 110 or an operation signal from the input operating section 130 is detected which is related to an intentional motion by the user when the user visually recognizes the screen display by the display panel 40 of the electronic device 10, the arithmetic circuit section 170 performs processing operations at Step S106 and the following steps described later, and thereby performs color display”) to at least the first operation mode (“(Second Display Mode)” [0086]; see Fig. 5A) where the first image (see appearance of 40B in Fig. 5A) is displayed on the first display panel 40B when the input operation (“events that are detected as the user's intentional visual recognition motion include a press operation on the button switch, a touch operation on the touch panel, the detection of an output unique to a visual recognition motion by the acceleration sensor or the gyro sensor, the detection of a specific gesture or shock (such as impact) defined in advance by the acceleration sensor or the like, and the inputting of a specific voice command from the microphone. More specifically, for example, when the user lifts the arm wearing the electronic device 10 within the range of the view field to see the 
As recited in claim 25, Imamura et al show a remaining battery level detection section (inherent to “a reduction in the remaining amount of the battery in the power 
As recited in independent claim 30, Imamura et al show a display device 10 comprising: 
a first display block 200 including a first processor 270 which operates at a first operation frequency (“as the arithmetic circuit section 270, an arithmetic circuit with an operation clock higher than the operation clock of the arithmetic circuit section 170” [0067]) and generates first image data (“character information, image information, and the like generated by the arithmetic circuit section 270 and stored in the image memory 242” [0089]), a first display panel 40B, a first driver circuit 244 which causes a first image (see appearance of 40B in Fig. 5A) based on the first image data (“character information, image information, and the like generated by the arithmetic circuit section 270 and stored in the image memory 242” [0089]) to be displayed on the first display panel 40B, and a light source section 302 which emits light (“light source (such as a 
a second display block 100 including a second processor 170 which operates at a second operation frequency (“as the arithmetic circuit section 170, it is possible to adopt an arithmetic circuit with an operation clock slower than the operation clock of the arithmetic circuit section 270” [0054]) lower (“slower” [0054]) than the first operation frequency (“than the operation clock of the arithmetic circuit section 270” [0054]) and generates second image data (“character information, image information, and the like generated by the arithmetic circuit section 170 of the internal circuit 100 and stored in the image memory 142” [0080]), a second display panel 40A, and a second driver circuit 144 which causes a second image (see appearance of 40A in Fig. 4) based on the second image data (“character information, image information, and the like generated by the arithmetic circuit section 170 of the internal circuit 100 and stored in the image memory 142” [0080]) to be displayed on the second display panel 40A, 
wherein the first processor 270 and the second processor 170 perform switching (see Fig. 9 and [0134]) of: 
a first operation mode (“(Second Display Mode)” [0086]; see Fig. 5A) where the first image (see appearance of 40B in Fig. 5A) is displayed on the first display panel 40B by the first driver circuit 244 in the first display block 200 and a function of displaying the second image (see blank appearance of 40A in Fig. 5A) on the second display panel 40A in the second display block 100 is set to enter a sleep state or a power supply OFF state (“non-operating state” [0088]), 

an operation (see response to arguments below) mode (“an operation for interrupting or ending the processing operations” [0134]) where at least the function of displaying the first image on the first display panel 40B in the first display block 200 is set to enter the sleep state or the power supply OFF state (inherent to “when an OFF (power supply shutoff) operation on the power supply switch of the electronic device 10 by the user… is detected, the arithmetic circuit sections 170 and 270 forcibly interrupt and end the series of processing operations” [0134]) and the function of displaying the second image on the second display panel 40A in the second display block 100 is set to enter the sleep state or the power supply OFF state (inherent to “when an OFF (power supply shutoff) operation on the power supply switch of the electronic device 10 by the user… is detected, the arithmetic circuit sections 170 and 270 forcibly interrupt and end the series of processing operations” [0134]), and 
wherein a light-emitting status (“turned ON (switched ON) or turned OFF (switched OFF)” [0090]) of the light source section 302 is controlled by the first processor (It is noted by the Examiner that the limitations “a light-emitting status of the or the second processor” (emphasis added) are recited in the alternative, such that the claim is anticipated by the teaching “a light-emitting status of the light source section is controlled by … the second processor” even in the absence of any teaching of “a light-emitting status of the light source section is controlled by the first processor”.) or the second processor (“the arithmetic circuit section 170 controls the backlight control section 304 of the light source section 300 such that the backlight 302 is turned ON (switched ON) or turned OFF (switched OFF)” [0090]) at least in a state (“(Second Display Mode)” [0086]; see Fig. 5A) in which the first image (see appearance of 40B in Fig. 5A) is being displayed on the first display panel 40B, and the light-emitting status (“turned OFF (switched OFF)” [0083]) of the light source section 302 is controlled (“the arithmetic circuit section 170 controls the backlight control section 304 of the light source section 300 such that the backlight 302 is turned OFF (switched OFF)” [0083]) by the second processor 170 in a state (“(First Display Mode)” [0078]) in which the second image (see appearance of 40A in Fig. 4) is being displayed only (see Fig. 4) on the second display panel 40A.
As recited in claim 31, Imamura et al show that the first display panel 40B is a high definition display panel (“high definition” [0040]) and consumes high power (“power consumption is large” [0041]), and the second display panel 40A is a low definition display panel (“a simple monochrome image (or monotone image)” [0039]) and consumes low power (“low power consumption” [0039]) as compared to the first display panel 40B.
As recited in independent claim 32, Imamura et al show a control method (see Fig. 9; see also [0134]) for a display device 10 having a first display panel 40B and a 
wherein switching is performed among 
a first operation mode (“(Second Display Mode)” [0086]; see Fig. 5A) where a first image (see appearance of 40B in Fig. 5A) based on the first image data (image data representing the appearance of 40B in Fig. 5A) is displayed on 
a second operation mode (“(First Display Mode)” [0078]; see Fig. 4) where at least a function of displaying the first image (see blank appearance of 40B in Fig. 4) on the first display panel 40B is set to enter a sleep state or a power supply OFF state (“non-operating state” [0081]) and the second image (see appearance of 40A in Fig. 7) is displayed on the second display panel 40A, and 
an operation mode (“an operation for interrupting or ending the processing operations” [0134]) where at least the function of displaying the first image on the first display panel is set to enter the sleep state or the power supply OFF state (inherent to “when an OFF (power supply shutoff) operation on the power supply switch of the electronic device 10 by the user… is detected, the arithmetic circuit sections 170 and 270 forcibly interrupt and end the series of processing operations” [0134]) and the function of displaying the second image on the second display panel is set to enter the sleep state or the power supply OFF state (inherent to “when an OFF (power supply shutoff) operation on the power supply switch of the electronic device 10 by the user… is detected, the arithmetic circuit 
wherein a light-emitting status (“turned ON (switched ON) or turned OFF (switched OFF)” [0090]) of the light source section 302 is controlled by the first processor (It is noted by the Examiner that the limitations “a light-emitting status of the light source section is controlled by the first processor or the second processor” (emphasis added) are recited in the alternative, such that the claim is anticipated by the teaching “a light-emitting status of the light source section is controlled by … the second processor” even in the absence of any teaching of “a light-emitting status of the light source section is controlled by the first processor”.) or the second processor (“the arithmetic circuit section 170 controls the backlight control section 304 of the light source section 300 such that the backlight 302 is turned ON (switched ON) or turned OFF (switched OFF)” [0090]) at least in a state (“(Second Display Mode)” [0086]; see Fig. 5A) in which the first image (see appearance of 40B in Fig. 5A) is being displayed on the first display panel 40B, and the light-emitting status (“turned OFF (switched OFF)” [0083]) of the light source section 302 is controlled (“the arithmetic circuit section 170 controls the backlight control section 304 of the light source section 300 such that the backlight 302 is turned OFF (switched OFF)” [0083]) by the second processor 170 in a state (“(First Display Mode)” [0078]) in which the second image (see appearance of 40A in Fig. 4) is being displayed only (see Fig. 4) on the second display panel 40A.
As recited in claim 33, Imamura et al show that in the fifth operation mode (occurring in response to “an operation for interrupting or ending the processing operations” [0134]), functions (timekeeping, for example) of the control section other .
Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. 
Imamura et al shows a wristwatch. A wristwatch is a timekeeping device. Applicant speculates on page 15, 2nd ¶, that “the device of Imamura et al does not “operate” while powered off”, i.e., that the timekeeping device of Imamura et al somehow ceases all function when its two displays are turned off by the user. It is noted by the Examiner that if a wristwatch were so poorly designed that its timekeeping function were to cease each and every time the wristwatch’s displays were turned off by the user, such a poorly designed wristwatch would be inoperative. It is further noted by the Examiner that it is notoriously well known in the art of horology to continue a watch’s timekeeping function, even when its displays have been turned off by the user or turned off as a power saving measure in response to low battery. Continuation of the timekeeping function of the wristwatch of Imamura et al would be sufficient to fall within the broadest reasonable interpretation of the limitation “operation mode”. 
Furthermore, other functions are disclosed by Imamura et al as continuing. For example, [0134] explicitly discloses “arithmetic circuit sections 170 and 270 continuously monitor an operation for interrupting or ending the processing operations and a change of the state”. Continuous monitoring for a user operation is another function which continues, even when the device is operating with both displays off. If the prior art wristwatch were somehow turned off so thoroughly that it failed to monitor itself for user input changing the state from a mode with both 
For these reasons, “when an OFF (power supply shutoff) operation on the power supply switch of the electronic device 10 by the user” [0134], the resulting mode falls within the broadest reasonable interpretation of an “operation mode”. Applicant’s arguments are not persuasive. All prior art rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        05/15/2021